
	
		III
		110th CONGRESS
		2d Session
		S. RES. 604
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the California State
		  University, Fresno Bulldogs baseball team for winning the 2008 National
		  Collegiate Athletics Association Division I College World
		  Series.
	
	
		Whereas on June 25, 2008, the student athletes of the
			 California State University, Fresno Bulldogs baseball team, in the sixth
			 elimination game faced by the Fresno State Bulldogs, finished a true Cinderella
			 story season, winning the 2008 National Collegiate Athletics Association
			 Division I College World Series Championship (referred to in this preamble as
			 the “2008 NCAA College World Series”) by defeating the University of Georgia
			 Bulldogs, 2 games to 1, in a best-of-3 championship;
		Whereas the 2008 NCAA College World Series is the second
			 championship for the California State University;
		Whereas the Fresno State Bulldogs are the lowest-seeded
			 team in college sports history to win a championship;
		Whereas the Fresno State Bulldogs won 6 elimination games
			 to win the 2008 NCAA College World Series, which is a testament to the
			 resilience, fortitude, and never say die attitude of the
			 team;
		Whereas the Fresno State Bulldogs beat number 3-ranked
			 Arizona State University, number 6-ranked Rice University, number 2-ranked
			 University of North Carolina, and number 8-ranked University of Georgia to win
			 the 2008 NCAA College World Series;
		Whereas the Fresno State Bulldogs tied the record of most
			 runs, 62, in the College World Series;
		Whereas the Fresno State Bulldogs elimination game, a
			 19-10 win against Georgia just 1 day earlier, produced College World Series
			 records for most runs in a game by 1 team, most combined runs, most hits by 1
			 team, most combined hits, and longest game;
		Whereas the Fresno State Bulldogs played 78 games this
			 year, more than any other team in the United States;
		Whereas playing with a torn ligament in his left thumb,
			 right fielder Steve Detwiler had 4 hits in 4 at-bats, including 2 home runs and
			 6 runs batted in, during the championship game;
		Whereas Justin Wilson, the winning pitcher, pitching on
			 just 3 days rest, was able to pitch 129 pitches, 86 of which were strikes over
			 8 strong innings, allowing just 5 hits, 1 run, and striking out 9
			 batters;
		Whereas Tommy Mendonca, third baseman for the 2008 NCAA
			 College World Series champion Fresno State Bulldogs, was named the “Most
			 Outstanding Player”, tying the College World Series record with 4 home
			 runs;
		Whereas the Fresno State Bulldogs have 5 players on the
			 2008 NCAA College World Series all-tournament team, including third baseman
			 Tommy Mendonca, second baseman Erik Wetzel, outfielder Steve Susdorf,
			 outfielder Steve Detwiler, and pitcher Justin Wilson;
		Whereas the Fresno State Bulldogs have shown great
			 character, comradery, resilience, and sportsmanship on the way to winning the
			 national championship;
		Whereas the fellow students, families, alumni, faculty,
			 and fans of the Fresno State Bulldogs have been a great part of this
			 championship, showing great support with many individuals wearing
			 Underdogs to Wonderdogs t-shirts; and
		Whereas the Fresno State Bulldogs have instilled within
			 the City of Fresno and the State of California great pride and excitement: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 California State University Fresno Bulldogs baseball team for winning the 2008
			 National Collegiate Athletics Association Division I College World Series;
			 and
			(2)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication made winning the championship possible.
			
